DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/23/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Objections
Claims 1-20 are objected to because of the following informalities:  All claims include a limitation similar to “adding current block heights of the plurality of blockchain peers to the plurality of nodes the represent the plurality of blockchain peers.” Applicant means “that   Appropriate correction is required.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Bae (US Pub. 2019/0295078).
With respect to Claim 1, Binns teaches a system, comprising: a processor configured to; (col. 2, lns. 29-43; system may use peer to peer model rather than client server model. Col. 3, lns. 15-39; processor. col. 8, lns. 1-49; devices receiving the same content but offset in time. The first to receive the content is a lead peer. Examiner further notes that Applicant admits the preexistence of the lead peer, see Spec, Background, para. 6.)
build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of a blockchain network; and (A blockchain network and block heights will be taught later. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content. Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS and link quality data, to all their neighbors. Since each shares to all their neighbors, each peer also collects the data from a plurality of peers.)
Generate a block delivery graph (BDG) based on the block heights and the link qualities in the state-and-QoS graph; (Visual graphing will be taught later. col. 5, lns. 35-53; by sharing information to neighbors, eventually every device has access to the complete information set, which is a network graph. Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content to all peers, thus the network graph is a block delivery graph.)
And fetching a missing block for a blockchain peer based on the current block heights added to the plurality of nodes in the BDG. (co. 3, lns. 40-57; gossip protocol to share information. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content they do not have. See also Bae, paras. 68, 71-73; chained blocks which can be verified based on the block before, which would allow the system to determine if a block is missing.)
But Binns does not explicitly teach a blockchain network, block heights or visual graphing.
Bae, however, does teach blockchain peers of a blockchain network (paras. 5-6; blockchain peers are nodes in a network. Fig. 1, para. 64; blockchain peers generate log information. Para. 68; information includes who transmitted what and when to whom.)
Block heights; add current block heights of the plurality of blockchain peers to the plurality of nodes the represent the plurality of blockchain peers (The graphing will be taught below. para. 140; system tracks block height of the system. para. 5, 28, 68; verification peers verify the transaction and distribute blocks in order to ensure a common ledger. Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to track the block height of each node to determine if the block has propagated to that node.)
A graph, wherein the BDG includes a plurality of nodes that represent the plurality of blockchain peers, respectively; (paras. 57-58, 110, 118, 124; graph database includes nodes with property information and edges with relationships having property information which is used to construct the visual graph. Fig. 3, paras. 77-78; three nodes represented by points including property information. Edges represent the interrelationship between the nodes including transaction volume and time. See also Fig. 7, paras. 138-141.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Binns with a blockchain network in order to maintain security and integrity in a decentralized network. (Bae, para. 4)

With respect to Claim 2, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to generate the BDG by an aggregation of a plurality of BDGs of a plurality of channels of the blockchain network. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Consequently the BDG is based on the BDG of peers coming over a plurality of channels. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 3, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to apply an optimization algorithm to map the state-and-QoS graph to the BDG. (col. 2, ln. 57 – col. 3, ln. 14; delivery optimization heuristics. col. 8, lns. 1-49; a group of clients may come to an optimized consensus by running a common algorithm. A consensus suggests a minimization of delivery equations for each device in the group, which is a mapping of QoS to the BDG. Devices may share the content that they have recently streamed, which allows their neighbors to adjust their requests accordingly.)

With respect to Claim 4, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to construct a cross-channel BDG based on latency and bandwidth properties of a plurality of channels of the blockchain network. (Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS data, to all their neighbors. col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data. Thus the system has a plurality of channels and can aggregate data. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 5, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of the blockchain peers.(col. 7, lns. 34-67; system updates information and only uses information if it is currently relevant. System determines how frequently information is shared.)

With respect to Claim 6, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to initiate an augmented gossip protocol to include blocks from multiple channels into a gossip message. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. col. 4, lns. 16-67 and col. 5, lns. 18-53; gossip protocols to share information within the group. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

(paras. 28, 68, 96, 99; verification nodes that vote for blocks to be added to the blockchain, which are endorser peers. Examiner asserts that the known relationship between height and voting in order to achieve consensus, see para. 71-73, suggests prioritizing delivery to voters based on the BDG (which, in turn, considers height) on its own. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to prioritize delivery of blocks to the verification nodes so that they could confirm validity and vote to add the transaction to the blockchain so that the transaction will be verifiable.)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-14, they are substantially similar to Claims 2-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Binns also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the (Col. 3, lns. 15-39; processor. Col. 3, lns. 15-39 and col. 3, ln. 58 – col. 4 ln. 15; device memory including magnetic storage media for storing instructions.)

With respect to Claims 16-20, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 6-9 that none of the previously cited reference teaches the amended claim language. Although Examiner disagrees, Examiner has found Bae which better teaches the limitations and cites that instead which moots the arguments. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449